DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MANILA LAKMAITREE,
                             Appellant,

                                    v.

                  21ST MORTGAGE CORPORATION,
                            Appellee.

                              No. 4D17-1263

                              [March 2, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Senior Judge; L.T. Case No.
062015CA011997AXXXCE.

   Brian Korte of Korte & Wortman, P.A., West Palm Beach, for appellant.

   Sonia Henriques McDowell of Quintairos, Prieto, Wood & Boyer, P.A.,
Orlando, for appellee.

              ON REMAND FROM THE SUPREME COURT

PER CURIAM.

   This case is before the court on remand from the Florida Supreme
Court. We reverse the summary final judgment and remand to the circuit
court for further proceedings consistent with Page v. Deutsche Bank Trust
Company Americas, 308 So. 3d 953 (Fla. 2020).

GROSS, GERBER and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.